Filed 6/16/14 In re B.P. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re B.P., a Person Coming Under the                                B253815
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK97029)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

D.O.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County, Akemi
Arakaki, Commissioner. Affirmed as modified.
         Donna Balderston Kaiser, under appointment by the Court of Appeal, for
Defendant and Appellant.
         John F. Krattli, County Counsel, Dawyn R. Harrison, Acting Assistant County
Counsel, Navid Nakhjavani, Deputy County Counsel, for Plaintiff and Respondent.
                                     INTRODUCTION
       D.O. (mother) appeals from the juvenile court’s disposition order removing new-
born B.P.1 from her custody and the juvenile court’s visitation order. Mother admits that
she used drugs in the past and while pregnant with B.P., but argues (1) the juvenile court
erred in removing B.P. from her custody because the court’s inconsistent removal and
visitation orders demonstrated that the court actually found that B.P. was not at
substantial risk if B.P. were returned to her custody, and (2) substantial evidence does not
support the court’s removal order. Mother also contends that we should order stricken
certain language from the minute order for her visitation order. We order the contested
language stricken from the minute order for mother’s visitation order, and affirm the
juvenile court’s removal order.


                                      BACKGROUND
       In its August 19, 2013, Detention Report, the Los Angeles County Department of
Children and Family Services (Department or DCFS) stated that it received a report on
August 12, 2013, that mother had given birth to B.P. The reporter stated that B.P. was
born prematurely—she was not due until September—and was in the Neonatal Intensive
Care Unit (NICU) at the Antelope Valley Medical Center. The report was made because
mother had three other children in placement and mother admitted to using heroin and
methamphetamine during her pregnancy. The reporter stated that mother entered a drug
treatment program in June 2013, but was not cooperating with individual counseling.
B.P.’s father, Juan P. (father), also was in a drug treatment facility.
       On August 13, 2013, mother told social worker Ervin that she had used drugs four
times per week during her pregnancy with B.P., but had stopped in April 2013, and had
been clean and sober since then. Mother had been homeless, but was then residing at the

1      In addition to B.P., mother has six other children—A.O., S.C., A.G., E.H., N.H.,
and M.P. Mother lost custody of A.O., S.C., and A.G. to their fathers (two of the
children were in the custody of S.C.’s father) in 2000 due to mother’s “criminal activity
and/or drug use which led to her incarceration.” At the time of B.P.’s birth, E.H., N.H.,
and M.P. were the subject of a separate dependency proceeding.

                                               2
Tarzana Treatment Center. She said that she wanted B.P. to live with her at the sober
living home.
         The same day, social worker Smith spoke with B.P.’s nurse in the NICU and
mother. The nurse stated that mother had consistently visited B.P. and been “very
appropriate” with her. B.P. was doing “really well.” B.P. had not yet learned how to
suckle, so she was being fed through a feeding tube. With respect to her drug treatment,
mother said that she had a sponsor who had been helping her, she had completed five
parenting classes, and she had been doing everything that her social worker had
requested. Mother said that the Tarzana Treatment Center had already made
accommodations so that B.P. could “be in treatment with her.”
         The Detention Report stated that on February 12, 2013, a Welfare and Institutions
Code section 3002 petition was sustained as to B.P.’s brothers, E.H., N.H., and M.P. The
sustained petition alleged that E.H., Sr., father of E.H. and N.H., physically abused E.H.
and N.H.; E.H., Sr.’s female companion physically abused N.H.; E.H., Sr. had a history
of substance abuse and was a current user of alcohol; and E.H., Sr. was unwilling to
continue to care for and supervise the children. The sustained petition further alleged that
father (Juan P.) had a history of substance abuse and was a current user of
methamphetamine; mother had a history of substance abuse including, heroin, alcohol,
and methamphetamine; mother was a current user of methamphetamine; and mother had
been under the influence of illicit drugs while caring for and supervising E.H., N.H., and
M.P. With respect to that sustained petition, father immediately made efforts to obtain
services for himself. Mother’s whereabouts were unknown, but in June 2013, mother
admitted herself into a substance abuse program—presumably the Tarzana Treatment
Center. On August 14, 2013, the juvenile court held a six-month review hearing
concerning the sustained petition as to E.H., N.H., and M.P. The juvenile court did not
release the children to their parents.


2        All statutory citations are to the Welfare and Institutions Code unless otherwise
noted.

                                               3
       On August 22, 2013, the Department filed a section 300 petition as to B.P. As
sustained, the petition alleged that mother had a history of substance abuse that included
heroin and alcohol and that mother currently abused methamphetamine. The petition
further alleged that mother abused illicit drugs during her pregnancy with B.P.; mother
had been under the influence of illicit drugs while she cared for and supervised B.P.’s
siblings, E.H., N.H., and M.P.; B.P.’s siblings were current dependents of the juvenile
court due to mother’s substance abuse; and mother had a criminal history of convictions
for possession of a control substance and using or being under the influence of a
controlled substance.3
       At the August 22, 2013, detention hearing, the juvenile court found a prima facie
case for detaining B.P. Mother and father were granted monitored visitation of at least
three hours per week, “limited only to the availability of the monitor.” On August 24,
2013, B.P. was discharged from the hospital and placed with her paternal grandmother
who also was caring for B.P.’s brother, M.P.
       In its November 14, 2013, Jurisdiction/Disposition Report, the Department
reported on mother’s October 10, 2013, discussion with an investigator about her history
with illicit drugs. According to the report, mother told the investigator that she began
using marijuana when she was 15 year old. She said that she did not use marijuana
“ongoing,” and only “experimented” with it. Mother stated that she “dibble dabbled” in
“sherm and cocaine,” but did not get “hooked” on them. Mother first used heroin at age
17, got “hooked” on it for two or four years, and “kicked it” while in jail. After mother
was released from jail in 2004, she resumed her heroin use. Mother stopped using heroin
at the end of 2004, was clean of heroin for a period of time, used heroin once in 2011,
and had not used heroin since 2011. According to mother, heroin, which was the first
drug to which she became addicted, had been a problem in her past, but was not a current
problem. Mother stated that her current problem was methamphetamine, which she


3      The juvenile court sustained allegations in the petition against father that are not
relevant to mother’s appeal.

                                              4
began using in 2004. According to mother, methamphetamine had been her “downfall.”
She said that she did not have a problem with alcohol, adding that it was not “her thing.”
       The investigator asked mother about her use of illicit drugs during her pregnancy
with B.P. Mother said that she used methamphetamine “in the beginning.” She
explained that she did not know she was pregnant during the first 19 weeks of her
pregnancy. Mother admitted, however, that she continued to use methamphetamine after
she learned she was pregnant with B.P. She claimed that she stopped using
methamphetamine in May 2013. Mother stated that she might have used heroin once
during her pregnancy with B.P. before she knew she was pregnant.
       Despite telling the investigator that alcohol was not “her thing,” she admitted that
four months before B.P.’s birth, she drank alcohol “on the streets” until she “blacked
out.” She was arrested by Hawthorne Police Department officers, woke up in handcuffs
in jail, and was released the next morning. Mother could not recall what had happened.
       As for her drug use while pregnant with B.P.’s siblings, mother admitted that she
used methamphetamine during the first two months of her pregnancy with M.P. and that
she smoked marijuana while pregnant with E.H. She denied using drugs during her
pregnancies with B.P.’s other siblings.
       Mother told the investigator that she did not “get high” around her children, and
denied having drugs or drug paraphernalia around her children. She said that she would
“get it [drugs]” when the children were gone.
       According to mother, in 2001, she was picked up from jail and taken to the
Prototypes residential drug treatment program. She left the program after a couple of
hours. In 2005, mother voluntarily entered a drug treatment program when she was five
months pregnant with N.H. In July 2006, mother entered the Patterns drug treatment
program. She remained in the program until May 2007, when she successfully graduated.
In 2007, mother voluntarily entered the Tarzana Treatment Center program with E.H., but
left after a few weeks. From 2007 to 2010, mother lived in a sober living facility with
E.H. and N.H. in her care.



                                             5
       Mother admitted that her drug use had an impact on her ability to parent her
children. She said, “I don’t focus on their needs. I isolate. I go into my own world.”
She added, “Even when I did use I would get them up for school, but I knew I had a
problem.” As for the impact drugs had on her life, mother said, “I lost my teeth. I lost
my family. I disappointed my family, my children.” She said that she could not get a job
and “[e]verything that possibly could go wrong did.”
       Mother reported that, as a teenager, she attempted suicide by cutting her wrists
after her father died. E.H., Sr. said that mother’s parents both died from a heroin
overdose and that mother tried to commit suicide with heroin. Mother said, “A lot of my
issues are because of my dad’s death and I haven’t figured out how I completely cope.”
She admitted that her coping skills were poor, and said she was open to therapy.
       Mother told the investigator that her immediate goal was to have custody of B.P.
and that she was willing to do whatever the Department or the juvenile court required to
obtain custody. She said she understood the Department’s concerns given her history.
Mother said that she would not be discouraged if B.P. was not returned to her at that time,
and that she would maintain her recovery and complete her treatment program.
       The Department reported that mother “was progressing well towards achieving
goals and objective set forth on her treatment plan. She has a positive attitude and is a
role model to her peers.” Mother had been in an inpatient substance abuse program since
June 20, 2013, and remained compliant with the program. Mother had over 25 clean drug
tests since entering the Tarzana Treatment Center program. She was drug testing weekly
on a random basis with Pacific Toxicology and had six consecutive negative tests.
Mother was attending “NA” meetings and a parenting course. Mother had not enrolled in
individual counseling with a license or registered therapist, but was receiving individual
counseling with a substance abuse counselor. Mother had completed anger management
classes.
       The report also stated that the Tarzana Treatment Center program accommodated
parents with children and was willing to accept B.P. in its program. As for parents with
Department cases, the program notified staff if such parents had specific instructions

                                             6
regarding children in the program, including whether the parents could leave the
program.
       At the November 14, 2013, jurisdiction and disposition hearing, counsel for the
Department commended mother for enrolling in a treatment program, but argued that the
juvenile court should sustain the section 300 petition. Counsel argued that although
mother was on the road to recovery, her longstanding drug use, her only recent sobriety,
and her admitted heroin and methamphetamine use during her pregnancy with B.P.
placed B.P. at substantial risk of harm. B.P.’s counsel joined the Department’s counsel’s
argument, adding that mother previously had entered a program and had relapsed. The
juvenile court sustained the petition, finding that the Department had met its burden of
showing that B.P. was a person described by section 300.
       The juvenile court also found, by clear and convincing evidence, that there was a
substantial danger to B.P. if she were returned to mother’s custody. The court stated that
mother was “almost there,” but that it was premature to return B.P. to mother’s custody.
Accordingly, the court ordered B.P. removed from parental custody. The court granted
mother monitored visits with B.P. three times a week for three hours outside of mother’s
program at the Tarzana Treatment Center, or unmonitored three-hour visits with B.P.
three times a week at the Tarzana Treatment Center as long as mother continued to test
clean from drugs.


                                      DISCUSSION
I.     The Juvenile Court’s Asserted Inconsistent Disposition Removal and
       Visitation Orders
       Mother contends that the juvenile court, notwithstanding its order removing B.P.
from mother’s custody, actually found that B.P. was not at risk if she were returned to
mother’s custody. Mother bases this contention on the asserted inconsistency between
the juvenile court’s order removing B.P. from mother’s custody and its order granting




                                             7
mother three hours of unmonitored4 visits with B.P. three times a week at mother’s
residential drug treatment program as long as mother tested negative for drugs.
According to mother, if B.P. safely could have unmonitored visits with mother at the
treatment facility, then the juvenile court “could not have found and did not find” that
there would be a substantial danger to B.P. if she were returned to mother’s custody. The
orders were not inconsistent.
       As relevant here, section 361, subdivision (c) prohibits the juvenile court from
removing a child from his or her parents’ custody “unless the juvenile court finds clear
and convincing evidence [that] . . . : [¶] (1) There is or would be a substantial danger to
the physical health, safety, protection, or physical or emotional well-being of the minor if
the minor were returned home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor from the minor’s parent’s
. . . physical custody.” (See also Cal. Rules of Court, rule 5.695(d).) “A removal order is
proper if it is based on proof of parental inability to provide proper care for the minor and
proof of a potential detriment to the minor if he or she remains with the parent.
[Citation.] The parent need not be dangerous and the minor need not have been actually
harmed before removal is appropriate. The focus of the statute is on averting harm to the
child. [Citations.]” (In re Diamond H. (2000) 82 Cal.App.4th 1127, 1136, disapproved
on another point in Renee J. v. Superior Court (2001) 26 Cal.4th 735, 748, fn. 6.)
       In support of her argument, mother relies on Savannah B. v. Superior Court (2000)
81 Cal.App.4th 158. In that case, the juvenile court ordered the minor removed from her
mother’s custody but also simultaneously ordered the minor to begin a 60-day visit with
her mother. (Id. at p. 159.) The court of appeal held that the juvenile court’s “finding


4       The November 14, 2013, minute order for mother’s visitation (item number 34)
stated, “Monitored visits for mother three times per week for three hours outside of
program or unmonitored at program if testing clean to be monitored by DCFS approved
monitor.” (Italics added.) We agree with mother that the italicized language must be
stricken from the juvenile court’s minute order because the language was not part of the
juvenile court’s oral pronouncement. (In re Merrick V. (2004) 122 Cal.App.4th 235,
249.)

                                              8
under Welfare and Institutions Code section 361—that ‘[the minor] is suffering severe
emotional damage, and there is no reasonable means to protect without removal from
parent’s or guardian’s physical custody’—is inconsistent with a simultaneous order
granting a 60-day visit with the parent. [The Department] has now conceded that there
was no substantial evidence to support the finding that Savannah would have been
endangered by return to [her mother], as long as such return was supervised.” (Id. at p.
161.)
        Mother also relies on In re Damonte A. (1997) 57 Cal.App.4th 894. There, a
mother contended that the juvenile court’s order removing her children from her custody
but allowing them to remain with her in a “temporary placement” was invalid and the
removal order was not supported by substantial evidence. (Id. at p. 896.) The court of
appeal held, “Nowhere in the statutes or rules is there authorization for the court to
declare a dependency, order the dependent child removed from the physical custody of its
parents, order the care, custody, control and conduct of the minor to be under the
supervision of the probation officer and then direct the probation officer to temporarily
place the minor back into the home from which it was removed. The statutes
contemplate that removal of the child from the physical custody of the parents will result
in some other person or entity having physical custody of the child and that the child will
be placed in an appropriate home other than that of the parent who had custody at the
time the petition was filed. Accordingly, as it lacks a statutory basis, the juvenile court’s
removal order is invalid.” (Id. at p. 899.) Having found the order not statutorily
authorized, the court of appeal did not address the mother’s claim that the order was not
supported by substantial evidence. (Id. at p. 900.)
        In re Savannah B., supra, 81 Cal.App.4th 158 and In re Damonte A., supra, 57
Cal.App.4th 894 are inapposite. In this case, the juvenile court granted mother
unmonitored three-hour visits with B.P. three times a week at mother’s treatment facility
as long as mother tested negative for drugs. The court did not grant mother a 60-day visit
with B.P. or order temporary placement of B.P. with mother—i.e., in both circumstances,
unmonitored custody of B.P. 24 hours a day for an extended period of time. That the

                                              9
juvenile court found B.P. not to be in substantial danger if she were in mother’s
unmonitored care for a brief period three times a week at mother’s treatment facility is
not inconsistent with a finding that B.P. would be in substantial danger if she were
returned to mother’s full-time custody. If mother’s argument were availing, then a
juvenile court would be required to return a minor to a parent’s custody any time the
court found that unmonitored visitation was appropriate. The asserted inconsistency in
the juvenile court’s removal and visitation orders does not warrant reversal of the
removal order.


II.    Substantial Evidence Supports the Juvenile Court’s Disposition Removal
       Order
       Mother argues that the juvenile court’s disposition order removing B.P. from her
custody is not supported by substantial evidence because she entered a drug treatment
program prior to B.P.’s birth; she and B.P. tested negative for drugs at B.P.’s birth; she
had been clean from drugs for five months at the time of the disposition hearing; B.P. was
healthy, developing appropriately, and bonded to her from birth; and her residential drug
treatment program would allow B.P. to live with her. Mother contends that allowing B.P.
to live with her in her residential drug treatment program was a reasonable means of
protecting B.P. without removing B.P. from her custody. Substantial evidence supports
the juvenile court’s order.


       A.      Standard of Review
       Although the standard of proof in the juvenile court is clear and convincing
evidence, our standard of review remains the same: we review the juvenile court’s
disposition order for substantial evidence. (In re Heather A. (1996) 52 Cal.App.4th 183,
193; In re Jason L. (1990) 222 Cal.App.3d 1206, 1214.) Clear and convincing evidence
is the standard for the juvenile court, not for appellate review. (See Crail v. Blakely
(1973) 8 Cal.3d 744, 750; In re I.W. (2009) 180 Cal.App.4th 1517, 1525-1526.) “[W]e
review the record in the light most favorable to the dependency court’s order to determine

                                             10
whether it contains sufficient evidence from which a reasonable trier of fact could make
the necessary findings by clear and convincing evidence.” (In re Mariah T. (2008) 159
Cal.App.4th 428, 441.)


       B.     Application of Relevant Principles
       Although mother voluntarily entered a residential drug treatment program and was
making progress in her program—she had five months of sobriety and was attending
counseling and classes, substantial evidence supports the juvenile court’s order removing
B.P. from mother’s custody. Mother had a significant, long-term drug problem that
included marijuana, cocaine, heroin, and methamphetamine. Mother’s drug problem was
so severe the she used drugs even though she knew her drug use was detrimental to her
life and to her children’s lives, and she used drugs even though she knew she was
pregnant with two of B.P.’s siblings and with B.P. Mother has participated in several
drug treatment programs, but has not been able to free herself from drug use and has
relapsed. Moreover, mother admits that she has poor coping skills. Such evidence is
substantial evidence that “[t]here is or would be a substantial danger to the physical
health, safety, protection, or physical or emotional well-being of the minor if the minor
were returned home, and there are no reasonable means by which the minor’s physical
health can be protected without removing the minor from the minor’s parent’s . . .
physical custody.” (§ 361, subd. (c); Cal. Rules of Court, rule 5.695(d).)




                                             11
                                    DISPOSITION
       The language “to be monitored by DCFS approved monitor” is ordered stricken
from the juvenile court’s visitation order for mother in its November 14, 2013, minute
order (item number 34). The juvenile court’s order removing B.P. from mother’s custody
is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                MOSK, J.


We concur:



               KRIEGLER, J.



               MINK, J.




     Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                           12